DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in [0144], lines 6-7, “may be stored may be stored” should be “may be stored”.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  in line 3, “is the first cell search period being …” should be “the first cell search period being …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the storing data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 are rejected for the same reason as set forth in Claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2020/0107275) in view of Sheng et al. (US 2018/0368054).
Regarding Claim 1, Cho teaches an operating method of a communication device, comprising: storing a first part of a synchronization signal received from a cell as a first signal sample ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization) in first and second consecutive synchronization signal periods ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period (e.g, every 20 ms). Each SS burst set 1002 can include a plurality of SS blocks, such as SS block 904. In some aspects, an SS burst set 902 can include four SS blocks);
determining a synchronization signal-reference signal received power (SS-RSRP) estimation candidate within the first and second consecutive synchronization signal periods based on the first signal sample ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0248] a first synchronization signal (SS) block can be selected from a plurality of SS blocks within a received SS burst set).

In an analogous art, Sheng teaches performing an SS-RSRP estimation operation on the SS-RSRP estimation candidate ([0061] Since in the in idle/inactive mode the SS block RSRP/RSRQ is obtained through measuring cell level NR-PSS/SSS and/or cell level PBCH DMRS, after one shot of measurement of one SS block RSRP/RSRQ, or after one shot of measurement of multiple SS block RSRP/RSRQ within one SS burst set; [0057] SS block RSRP/RSRQ: measured RSRP/RSRQ either from NR-SSS only, or from NR-PBCH DMRS only; or from both NR-SSS and NR-PBCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheng’s method with Cho’s method so that a wireless terminal can quickly and reliably obtain information and, where necessary, measure and/or otherwise use reference signals, particularly in a New Radio system which employs synchronization signal blocks (Sheng [0022]).

Regarding Claim 2, the combination of Cho and Sheng, specifically Cho teaches the first and second consecutive synchronization signal periods include first and second consecutive synchronization signal block (SSB) burst set periods ([0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period (e.g, every 20 ms)); and the synchronization signal includes an SSB ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set).

Regarding Claim 3, the combination of Cho and Sheng, specifically Cho teaches the determining the SS-RSRP estimation candidate comprises: performing a primary synchronization signal (PSS) search; performing a secondary synchronization signal (SSS) search ([0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization); and determining the SS-RSRP estimation candidate based on a result of the SSS search ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set).

Regarding Claim 6, Cho teaches the synchronization signal includes an SSB ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set); the SS-RSRP estimation candidate includes a candidate SSB ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0248] a first synchronization signal (SS) block can be selected from a plurality of SS blocks within a received SS burst set).
However, Cho does not teach the performing the SS-RSRP estimation operation comprises, storing data for the SS-RSRP estimation operation, and performing the SS-RSRP estimation operation on the SS-RSRP estimation candidate; and the data for the SS-RSRP estimation operation includes SSB data and physical broadcast channel (PBCH) data that are included in the candidate SSB.

the data for the SS-RSRP estimation operation includes SSB data and physical broadcast channel (PBCH) data that are included in the candidate SSB ([0005] primary synchronization sequences (PSS) and secondary synchronization sequences (SSS) provide coarse time/frequency synchronization, physical layer cell ID (PCI) identification, subframe timing identification, frame structure type (FDD or TDD) differentiation and cyclic prefix (CP) overhead identification. Further, a physical broadcast channel (PBCH) provides additional information, such as system frame number (SFN) and essential system information so that a wireless terminal (e.g., UE) can obtain information to access the network; [0074] The PBCH reference signal processor 72 serves to determine a network parameter from the PBCH demodulation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheng’s method with Cho’s method so that a wireless terminal can quickly and reliably obtain information and, where necessary, measure and/or otherwise use reference signals, particularly in a New Radio system which employs synchronization signal blocks (Sheng [0022]).

Regarding Claim 9, Cho does not teach the performing the SS-RSRP estimation operation further comprises detecting an index of the candidate SSB.
In an analogous art, Sheng teaches the performing the SS-RSRP estimation operation further comprises detecting an index of the candidate SSB ([0052] The synchronization signal processor 62 decodes the synchronization signaling (SS) blocks, and attempts to obtain, for each synchronization signal block, the index information for the synchronization signal block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheng’s method with Cho’s method so that a wireless terminal can quickly and reliably obtain information and, where necessary, measure and/or otherwise use reference signals, particularly in a New Radio system which employs synchronization signal blocks (Sheng [0022]).

s 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Sheng et al. and Wei (US 2014/0018072).
Regarding Claim 4, the combination of Cho and Sheng does not teach storing a second part of the synchronization signal as a second signal sample different from the first signal sample, wherein the performing a PSS search performing the PSS search on the second signal sample contemporaneous with the performing a SSS search on the first signal sample.
In an analogous art, Wei teaches storing a second part of the synchronization signal as a second signal sample different from the first signal sample, wherein the performing a PSS search performing the PSS search on the second signal sample contemporaneous with the performing a SSS search on the first signal sample ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).

Regarding Claim 5, the combination of Cho and Sheng does not teach the storing a first part of a synchronization signal as a first signal sample stores the first signal sample in a first buffer; and the storing a second part of a synchronization signal as a second signal sample stores the second signal sample in a second buffer different from the first buffer.
In an analogous art, Wei teaches the storing a first part of a synchronization signal as a first signal sample stores the first signal sample in a first buffer; and the storing a second part of a synchronization signal as a second signal sample stores the second signal sample in a second buffer different from the first buffer ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s 

Regarding Claim 10, the combination of Cho and Sheng does not teach storing a second part of the synchronization signal as a second signal sample different from the first signal sample during the determining the SS-RSRP estimation candidate.
In an analogous art, Wei teaches storing a second part of the synchronization signal as a second signal sample different from the first signal sample during the determining the SS-RSRP estimation candidate ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit)
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Sheng et al. and Kim et al. (US 2020/0305098).
Regarding Claim 7, Cho teaches the storing the first signal sample is performed within the first synchronization signal period among the first and second consecutive synchronization signal periods ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set).
However, the combination of Cho and Sheng does not teach the storing the data for the SS-RSRP estimation operation is performed within the second synchronization signal period among the first and second consecutive synchronization signal periods.
In an analogous art, Kim teaches the storing the data for the SS-RSRP estimation operation is performed within the second synchronization signal period among the first and second consecutive synchronization signal periods ([0172] the UE performs PBCH decoding using symbol/subframe/frame timing, frequency 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Cho’s method so that delay/latency occurring during communication between a user equipment and a base station may be reduced (Kim [0025]) for UEs with small bandwidth (Kim [0172]). Thus, NR services can be provided to users of various types of UEs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Sheng et al. and Ohara (US 2020/0359358).
Regarding Claim 8, the combination of Cho and Sheng does not teach the storing the first signal sample and the storing the data for the SS-RSRP estimation operation are both performed within the first synchronization signal period among the first and second consecutive synchronization signal periods.
In an analogous art, Ohara teaches the storing the first signal sample and the storing the data for the SS-RSRP estimation operation are both performed within the first synchronization signal period among the first and second consecutive synchronization signal periods ([0054] The PSS, the SSS, and/or the PBCH are placed in a resource referred to as an SS block in an SS burst set, and transmitted to the user equipment 200. The user equipment 200 attempts to detect the PSS, the SSS, and the PBCH in the SS burst set).
.

	Claims 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Wei and Sheng et al.
	Regarding Claim 11, Cho teaches an operating method of a communication device, comprising: storing a synchronization signal received from a cell as a first signal sample ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization) in a first cell search period ([0129] cell search (e.g, for initial synchronization and handover purposes); [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period), the first cell search period being shorter than a synchronization signal block (SSB) burst set period, the second cell search period being shorter than the SSB burst set period ([0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period (e.g, every 20 ms). Each SS burst set 1002 can include a plurality of SS blocks, such as SS block 904. In some 
determining a synchronization signal-reference signal received power (SS-RSRP) estimation candidate based on the first signal sample during the second cell search period ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0248] a first synchronization signal (SS) block can be selected from a plurality of SS blocks within a received SS burst set).
	However, Cho does not teach storing the synchronization signal as a second signal sample in a second cell search period different from the first cell search period; determining a synchronization signal-reference signal received power (SS-RSRP) estimation candidate contemporaneous with the storing the synchronization signal as a second signal sample; performing an SS-RSRP estimation operation on the SS-RSRP estimation candidate.
In an analogous art, Wei teaches storing the synchronization signal as a second signal sample in a second cell search period different from the first cell search period ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS 
determining a synchronization signal-reference signal received power (SS-RSRP) estimation candidate contemporaneous with the storing the synchronization signal as a second signal sample ([0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result 
The combination of Cho and Wei does not teach performing an SS-RSRP estimation operation on the SS-RSRP estimation candidate.
In an analogous art, Sheng teaches performing an SS-RSRP estimation operation on the SS-RSRP estimation candidate ([0061] Since in the in idle/inactive mode the SS block RSRP/RSRQ is obtained through measuring cell level NR-PSS/SSS and/or cell level PBCH DMRS, after one shot of measurement of one SS block RSRP/RSRQ, or after one shot of measurement of multiple SS block RSRP/RSRQ within one SS burst set; [0057] SS block RSRP/RSRQ: measured RSRP/RSRQ either from NR-SSS only, or from NR-PBCH DMRS only; or from both NR-SSS and NR-PBCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheng’s method with Cho’s method so that a wireless terminal can quickly and reliably obtain information and, where necessary, measure and/or otherwise use reference signals, particularly in a New Radio system which employs synchronization signal blocks (Sheng [0022]).

Regarding Claim 12, Cho teaches the storing a synchronization signal as a first signal sample stores the first signal sample in a first buffer ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0148] the UE 101 can 
However, Cho does not teach a second buffer different from the first buffer.
In an analogous art, Wei teaches a second buffer different from the first buffer ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).

Regarding Claim 13, Cho teaches storing the synchronization signal as a third signal sample ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality  SS burst set period (e.g, every 20 ms); [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period), wherein the determining a SS-RSRP estimation candidate determines the SS-RSRP estimation candidate based on the second signal sample during the third cell search period ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0248] a first synchronization signal (SS) block can be selected from a plurality of SS blocks within a received SS burst set).
However, Cho does not teach the third cell search period contemporaneous with the storing the synchronization signal as a third signal sample.
In an analogous art, Wei teaches the third cell search period contemporaneous with the storing the synchronization signal as a third signal sample ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).

Regarding Claim 14, Cho teaches the determining the SS-RSRP estimation candidate comprises performing a secondary synchronization signal (SSS) search based on a result of a primary synchronization signal (PSS) search performed on the first signal sample ([0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization).
However, Cho does not teach the method further comprises performing a PSS search on the second signal sample during the second cell search period. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).

Regarding Claim 15, the combination of Cho and Wei does not teach the storing data for performing SS-RSRP estimation stores the data for performing SS-RSRP estimation in a third buffer different from the first and second buffers.
In an analogous art, Sheng teaches the storing data for performing SS-RSRP estimation stores the data for performing SS-RSRP estimation in a third buffer different 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheng’s method with Cho’s method so that a wireless terminal can quickly and reliably obtain information and, where necessary, measure and/or otherwise use reference signals, particularly in a New Radio system which employs synchronization signal blocks (Sheng [0022]).

Regarding Claim 18, Cho teaches an operating method of a communication device, comprising: storing a synchronization signal received from a cell in a first buffer as a first signal sample ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization) in a first cell search period ([0129] cell search (e.g, for initial synchronization and handover purposes); [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period), the synchronization signal including an synchronization signal block (SSB) ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks  SS burst set period (e.g, every 20 ms). Each SS burst set 1002 can include a plurality of SS blocks, such as SS block 904. In some aspects, an SS burst set 902 can include four SS blocks; [0179] Referring to FIG. 14, the UE 101 can be configured to receive an SS burst set 1401 every SS burst set period (i.e., the SS block period is shorter than the SS burst set period in FIG. 14));
performing a primary synchronization signal (PSS) search on the first signal sample during the first cell search period ([0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization);
determining a synchronization signal-reference signal received power (SS-RSRP) estimation candidate based on a result of the performing a SSS search on the first signal sample ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0248] a first synchronization signal (SS) block can be selected from a plurality of SS blocks within a received SS burst set).
However, Cho does not teach storing the synchronization signal in a second buffer as a second signal sample in a second cell search period, the second buffer being different from the first buffer, the second cell search period occurring during the first SSB burst set period, the second cell search period occurring after the first cell search period; performing a PSS search on the second signal sample during the second cell search period; performing a secondary synchronization signal (SSS) search on the 
In an analogous art, Wei teaches storing the synchronization signal in a second buffer as a second signal sample in a second cell search period, the second buffer being different from the first buffer, the second cell search period occurring during the first SSB burst set period, the second cell search period occurring after the first cell search period ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit);
performing a PSS search on the second signal sample during the second cell search period ([0047] When M is three, a second starting segment is shown in FIG. 2-(b) and 
performing a secondary synchronization signal (SSS) search on the first signal sample during the performing a PSS search on the second signal sample ([0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first space, and calculates a cell search result according to the SSS relevant information in the second time unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s 
The combination of Cho and Wei does not teach performing SS-RSRP estimation on the SS-RSRP estimation candidate based on physical broadcast channel (PBCH) data.
In an analogous art, Sheng teaches performing SS-RSRP estimation on the SS-RSRP estimation candidate based on physical broadcast channel (PBCH) data ([0061] Since in the in idle/inactive mode the SS block RSRP/RSRQ is obtained through measuring cell level NR-PSS/SSS and/or cell level PBCH DMRS, after one shot of measurement of one SS block RSRP/RSRQ, or after one shot of measurement of multiple SS block RSRP/RSRQ within one SS burst set; [0057] SS block RSRP/RSRQ: measured RSRP/RSRQ either from NR-SSS only, or from NR-PBCH DMRS only; or from both NR-SSS and NR-PBCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheng’s method with Cho’s method so that a wireless terminal can quickly and reliably obtain information and, where necessary, measure and/or otherwise use reference signals, particularly in a New Radio system which employs synchronization signal blocks (Sheng [0022]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Wei, Sheng et al. and Kim et al.
 SS burst set period); the synchronization signal includes an SSB ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set); the storing a synchronization signal as a first signal sample stores the first signal sample within the first SSB burst set period ([0263] select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks … the memory configured to store the SS burst set; [0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period).
However, Cho does not teach the storing a synchronization signal as a second signal sample stores the second signal sample within the first SSB burst set period; and the storing data for performing SS-RSRP estimation stores the data for performing SS-RSRP estimation within the second SSB burst set period.
In an analogous art, Wei teaches the storing a synchronization signal as a second signal sample stores the second signal sample within the first SSB burst set period ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).
The combination of Cho, Wei and Sheng does not teach the storing data for performing SS-RSRP estimation stores the data for performing SS-RSRP estimation within the second SSB burst set period.
In an analogous art, Kim teaches the storing data for performing SS-RSRP estimation stores the data for performing SS-RSRP estimation within the second SSB burst set period ([0172] the UE performs PBCH decoding using symbol/subframe/frame 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Cho’s method so that delay/latency occurring during communication between a user equipment and a base station may be reduced (Kim [0025]) for UEs with small bandwidth (Kim [0172]). Thus, NR services can be provided to users of various types of UEs.

Regarding Claim 19, Cho teaches the synchronization signal is received in a second SSB burst set period following the first SSB burst set period ([0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization; [0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period).
The combination of Cho, Wei and Sheng does not teach the method further comprises storing the PBCH data within the second SSB burst set period.
In an analogous art, Kim teaches the method further comprises storing the PBCH data within the second SSB burst set period ([0172] the UE performs PBCH decoding using symbol/subframe/frame timing, frequency synchronization, and a cell ID obtained 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Cho’s method so that delay/latency occurring during communication between a user equipment and a base station may be reduced (Kim [0025]) for UEs with small bandwidth (Kim [0172]). Thus, NR services can be provided to users of various types of UEs.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Wei, Sheng et al. and Ohara.
Regarding Claim 17, Cho teaches the synchronization signal is received from the cell within first and second SSB burst set periods ([0148] the UE 101 can receive a primary synchronization signal and a secondary synchronization signal to achieve the initial synchronization; [0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set; [0156] the UE 101 can be configured to receive an SS burst set 902 every SS burst set period); the synchronization signal includes an SSB ([0155] the UE 101 can be configured to attempt to detect the SS block and determine an optimal SS block from a plurality of SS blocks within a received SS burst set); the storing a synchronization signal as a first signal sample stores the first signal sample within the first SSB burst set period ([0263] select a first synchronization signal (SS) block from a  SS burst set period).
However, Cho does not teach the storing a synchronization signal as a second signal sample stores the second signal sample within the first SSB burst set period; and the storing data for performing SS-RSRP estimation stores the data for performing SS- RSRP estimation within the first SSB burst set period.
In an analogous art, Wei teaches the storing a synchronization signal as a second signal sample stores the second signal sample within the first SSB burst set period ([0041] The two processing units include a first processing unit and a second processing unit, the two storage spaces include a first space and a second space, the first processing unit is in one-to-one correspondence with the first space, and the second processing unit is in one-to-one correspondence with the second space; [0047] When M is three, a second starting segment is shown in FIG. 2-(b) and includes three time units. In the second starting segment, the first processing module calculates PSS relevant information in each time unit according to a time-domain signal received by the terminal in each time unit. In the second time unit, any processing unit, which is assumed to be the first processing unit, in the second processing module calculates SSS relevant information in the second time unit according to PSS relevant information calculated in the first time unit and a time-domain signal received by the terminal in the second time unit, caches the SSS relevant information in the second time unit in the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Cho’s method so that it improves search performance and ensures that a cell search result exists in each time unit, thereby accelerating an initial search and shortening an initial search delay (Wei [0012]).
The combination of Cho, Wei and Sheng does not teach the storing data for performing SS-RSRP estimation stores the data for performing SS-RSRP estimation within the first SSB burst set period.
In an analogous art, Ohara teaches the storing data for performing SS-RSRP estimation stores the data for performing SS-RSRP estimation within the first SSB burst set period ([0054] The PSS, the SSS, and/or the PBCH are placed in a resource referred to as an SS block in an SS burst set, and transmitted to the user equipment 200. The user equipment 200 attempts to detect the PSS, the SSS, and the PBCH in the SS burst set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ohara’s method with Cho’s method so that it can appropriately determine a period for selecting one or more RACH resources according to an SS block in an SS burst set (Ohara [0007]). Moreover, NR services can be provided to the UEs with low latency through the PSS/SSS/PBCH decoding in the same SS burst set period.


In an analogous art, Ohara teaches storing the PBCH in the first SSB burst set period ([0054] The PSS, the SSS, and/or the PBCH are placed in a resource referred to as an SS block in an SS burst set, and transmitted to the user equipment 200. The user equipment 200 attempts to detect the PSS, the SSS, and the PBCH in the SS burst set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ohara’s method with Cho’s method so that it can appropriately determine a period for selecting one or more RACH resources according to an SS block in an SS burst set (Ohara [0007]). Moreover, NR services can be provided to the UEs with low latency through the PSS/SSS/PBCH decoding in the same SS burst set period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (US 2020/0204237) teaches method for beam switch related information feedback in wireless communication.
Zhu et al. (US 2020/0187185) teaches method for synchronization signal measurement for beam detection.
Jiang et al. (US 2019/0306820) teaches method for indicating position of SS/PBCH block in an SS burst set.

Huang et al. (US 2019/0045559) teaches method for NR cell/beam identification.
Kotecha et al. (US Patent 10,277,349) teaches method for fast and robust cell search for 5G wireless communication system.
Xiong et al. (US 2020/0146107) teaches method for tracking NR reference signals.
Chakraborty et al. (US 2018/0213493) teaches method for coordinated synchronization channel transmission and measurement.
Pu (US 2015/0282055) teaches method for cell searching with low memory requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413